Decision dated April 7, 1977 and order entered April 20, 1977 amended to provide that the reversal was on the law alone. Motion by respondent State Board of Equalization and Assessment for permission to appeal to the Court of Appeals granted, without costs. No issue of fact was considered by this court. Pursuant to CPLR 5713, this court certifies that the following question of law, decisive of the correctness of its determination, has arisen which in its opinion ought to be reviewed by the Court of Appeals: "Did Special Term err as a matter of law in granting a motion by defendants to dismiss the complaints in both actions?” Koreman, P. J., Sweeney, Kane, Mahoney and Larkin, JJ., concur.